Citation Nr: 1338003	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


REMAND

Additional evidentiary development is necessary in order to address the merits of this matter.  

An addendum opinion is necessary to properly evaluate the etiology of the Veteran's erectile dysfunction.  He asserts such disability is secondary to his service-connected diabetes mellitus type II.  VA afforded the Veteran a genitourinary examination in January 2010 and the examiner determined that the etiology of the Veteran's disability is multifactorial.  

However, in his July 2012 appeal to the Board, the Veteran asserted his disability did not begin until he started taking his diabetes medication.   The VA examiner has not yet considered this lay contention.  

In addition, a review of the claims file indicates the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The SSA records have not been obtained.  VA has a duty to obtain the records associated with that decision in order to fulfill its duty to assist.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); 38 C.F.R. § 3.159 (2013).

The Board further acknowledges the Veteran's contentions that the January 2010 examiner was unqualified to provide an opinion as a physician's assistant.  However, a competent medical opinion is one provided by a person who is qualified through education, training, or experience, whether that is a doctor, nurse practitioner or physician's assistant.  38 C.F.R. § 3.159(a)(1) (2013).  Further, the Board notes the January 2010 opinion was reviewed and signed by a nurse practitioner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

Inasmuch as the case is being remanded for an addendum, any outstanding VA treatment records from Miami VA Medical Center (VAMC) should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions and associate them with the claims file.

2.  Obtain all outstanding VA treatment records, to include Miami VAMC records, dated since March 2012 and associate them with the claims file.

3.  After the aforementioned development has been completed, refer the Veteran's claims file to the January 2010 VA examiner who conducted the genitourinary examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's erectile dysfunction.  

After reviewing the record again, the examiner is asked to clarify whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

a.  is caused by his service-connected diabetes mellitus type II.

b.  is chronically worsened (aggravated) by his service-connected diabetes mellitus type II. 

A complete explanation should be provided, to include a discussion of the Veteran's July 2012 contention that his erectile dysfunction began after he started taking medication to control his diabetes, as well as any other lay and medical opinions of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

